          Case 1:16-cv-01533-ABJ Document 83 Filed 05/16/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

________________________________________
                                        )
 OI European Group, B.V.,               )
                                        )
                     Plaintiff,         )
                                        )
                      v.                )                 Case No. 1:16-cv-01533-ABJ
                                        )
 Bolivarian Republic of Venezuela,      )
                                        )
                     Defendant.         )
 ______________________________________ )


           NOTICE PURSUANT TO THE COURT’S ORDER OF MAY 2, 2019

       Defendant, the Bolivarian Republic of Venezuela (the “Republic”), pursuant to this

Court’s Order of May 2, 2019, hereby notifies this Court on the following developments:

       On May 3, 2019, the tribunal in the parallel arbitration involving OIEG’s subsidiaries,

Fábrica de Vidrios Los Andes, C.A. and Owens-Illinois de Venezuela (collectively “OIEG’s

subsidiaries”) issued a decision denying representation by Mr. Guaidó’s agents of the Republic

in the proceedings before it. A copy of the decision is attached as Exhibit A.

       The Republic also brings to this Court’s attention a recent court decision from the

Southern District of Florida. In that case (Comparelli et. al. v. República Bolivariana de

Venezuela, et. al., Case No. 14-cv-24414), the Republic is also represented by GST LLP, and

there was an attempt by attorneys instructed by Mr. Guaidó to substitute GST LLP as counsel for

the Republic. Rather than rule on the motion for substitution, the court in that matter granted a

120-day stay due to the ongoing political situation. A copy of the paperless order granting a stay

is attached as Exhibit B.




                                                1
          Case 1:16-cv-01533-ABJ Document 83 Filed 05/16/19 Page 2 of 4



       Following the instructions of this Court, Counsel for the Republic has been in

conversations with the attorneys instructed by Mr. Guaidó to see if a compromise could be

found. Unfortunately, this was not possible. We understand that both sets of counsel will file

separate status reports. Counsel for the Republic will not voluntarily withdraw for the reasons

stated below.

       Only GST can effectively represent Venezuela as it relates to the Stipulation and the

Motion for Summary Judgment. The Stipulation is a binding contract, entered into between the

Republic and OIEG. Even in its capacity as an unrecognized government, the Republic, as

instructed by the officials appointed by Mr. Maduro, can enter into enforceable contracts, and

only GST can represent the Republic with regards to the Stipulation. In addition, the Guaidó

Government cannot effectively represent the Republic in this matter, because it cannot represent

the Republic in the Parallel Arbitration, as noted above. See Exhibit A. Finally, should the Court

have any doubt regarding the proper representation of the Republic, the best course of action is

to stay the proceedings, without ruling on the issue of authority. In the only case where the issue

of authority had been fully briefed by the parties, that court opted to stay the case without ruling

on the issue. See Exhibit B. The Republic’s preference is an enforceable stipulation, but if that is

not possible based on the unique procedural posture, then it would request a stay along the terms

granted in Comparelli.


                                                     Respectfully Submitted,


                                                     /s/ Quinn Smith
                                                     GST LLP
                                                     Rodney Quinn Smith
                                                     DCD Bar No. FL0027
                                                     e-mail: quinn.smith@gstllp.com
                                                     Katherine A. Sanoja



                                                 2
Case 1:16-cv-01533-ABJ Document 83 Filed 05/16/19 Page 3 of 4



                                  DCD Bar No. 1019983
                                  e-mail: katherine.sanoja@gstllp.com
                                  1111 Brickell Avenue, Suite 2715
                                  Miami, Florida 33131
                                  Telephone: (305) 856-7723
                                  Facsimile: (305) 856-7724




                              3
          Case 1:16-cv-01533-ABJ Document 83 Filed 05/16/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on May 16, 2019, I electronically filed this document with the Clerk
of the Court of the U.S. District Court of the District of Columbia by using the CM/ECF system,
which will automatically generate and serve notices of this filing to all counsel off record. I
further certify that I am unaware of any parties who will not receive such notice.


                                             By:     /s/ Katherine Sanoja
                                                     Katherine Sanoja




                                                 4
